Citation Nr: 1704070	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to sarcoidosis. 

2. Entitlement to an initial rating in excess of 10 percent for endometriosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2002 to March 2003 and from January 2004 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

These matters were most recently before the Board in December 2015, at which time the Board granted a claim of service connection for asthma and remanded the issues pertaining to migraine headaches and endometriosis.  


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wished to withdraw her appeal with respect to the issues of entitlement to service connection for migraine headaches and entitlement to an initial evaluation in excess of 10 percent for endometriosis. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for migraine headaches have been met. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2016). 

2. The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent for endometriosis have been met. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative. Id. 

In the present case, as set forth above, in a written statement received in January 2017, the Veteran indicated that she wished to withdraw her appeal with respect to the following issues: (1) entitlement to service connection for migraine headaches, and (2) entitlement to an initial evaluation in excess of 10 percent for endometriosis. 

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction. See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

      (CONTINUED ON NEXT PAGE)










ORDER

The appeal as to the issue of entitlement to service connection for migraine headaches, to include as secondary to sarcoidosis, is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for endometriosis is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


